DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 01/20/2022, with respect to objections to the specification and claims have been fully considered and are persuasive.  The objections to the specification and claims have been obviated by claim amendments.  The specification and claim objections have been withdrawn. 
Applicant’s arguments, see page 8, filed 01/20/2022, with respect to 35 U.S.C 112(b) rejections of claims 1-15 and 17 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections were obviated by claim amendments.  The 35 U.S.C 112(b) rejections of claims 1-15 and 17 have been withdrawn.  However, upon review of the claim amendments filed 01/20/2022, new 35 U.S.C 112(b) rejections are necessary.  Please see 35 U.S.C 112(b) rejections below. 
Applicant’s arguments, see pages 8-9, filed .1/20/2022, with respect to nonstatutory double patenting rejections have been fully considered and are persuasive.  A Terminal Disclaimer has been received and approved; thus, the previously-held nonstatutory double patenting rejections have been obviated and withdrawn.   However, upon review of the claim amendments filed 01/20/2022, a new nonstatutory double patenting rejection in view of pending U.S non-provisional Application No. 17/294,811 
Applicant’s arguments, see page 9, filed 01/20/2022, with respect to 35 U.S.C 103 rejections of claims 1-6, 8-16, and 18-20 have been fully considered and are persuasive.  The Applicant argues that previously-indicated allowable subject matter, and any intervening limitations, has been incorporated into instant independent claims 1 and 16.  The Examiner agrees and is persuaded.  The 35 U.S.C 103 rejections were obviated by claim amendments.  The 35 U.S.C 103 rejections of claims 1-6, 8-16, and 18-20 have been withdrawn.  Please see reasons for indicating allowable subject matter below.   

Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 11,179,573 and U.S Patent No. 10,744,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pulsed operating mode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the continuous operating mode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
*Note: Claims 2, 4, and 8-14 are rejected as a result of their dependency on independent claim 1.

Claim Interpretation
The Examiner would like to emphasize that the location on the body or the specific patient/condition being treated does not limit the structure of the device.  MPEP 2115 makes it clear that “the inclusion or article worked upon by a structure being claimed dose not impart patentability to the claims”.  These types of limitations are considered intended use and it has been well-established that intended use/functional 
Please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the supporting disclosure. The reason is because USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz
Claims terms that are explicitly and specifically defined in the instant application specification are being construed in a manner consistent with the definition provided in the instant application specification paras. [0031-0050] (section I titled Definitions). For example, the term “super-pulsed mode” is being interpreted in light of para. [0040] as “mode that generates ultrashort pulses with a high peak power and minimal heat”.
With respect to all other remaining claim terms in the instant claims that lack explicit and specific definitions in the instant application specification, the claim terms are given their broadest reasonable interpretation using the plain and ordinary meaning in the art in light of the specification as it would be understood by one of ordinary skill in the art.	

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a securing mechanism to removably secure the light source device to the area of the subject’s skin” in claim 20.  The securing mechanism is interpreted to be some kind of strap or bandage made of a flexible material to be secured to a subject’s body, as seen in Figure 22 and detailed in paragraph [0059] of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 17/294,811 (reference application – U.S PGPub No. 2022/0001194)) (hereinafter ‘811).  Although the claims at issue are not identical, they are not patentably distinct from each other because the devices of ‘811 and the instant application are capable of performing the same limitations despite the difference in intended use.
Regarding claim 16 of the instant application, claim 17 of ‘811 discloses:
A light source device configured to contact a subject's skin proximal to a dystrophic muscle or muscle group (claim 16, lines 1-3) comprising: a cluster of light delivery sources (claim 16, line 4) comprising: a first light source comprising a super pulsed laser configured to generate a first portion of a light signal with a wavelength from 890-910 nm in a super-pulsed operating mode (claim 16, lines 5-7); a second light source configured to generate a second portion of the light signal with a wavelength from 600-700 nm in a pulsed operating mode or a continuous operating mode (claim 16, lines 8-11); and a third light source configured to generate a third portion of the light signal with a wavelength from 810-880 nm in the pulsed operating mode or the continuous operating mode (claim 16, lines 12-15), wherein the first light source creates an impulse of high intensity that emits for a billionth of a second in synchrony with a part of the third portion of the light signal generated by the third light source (claim 17, lines 1-4); a permanent magnet that provides a constant magnetic field having a magnetic induction from 5 mT to 1 T (claim 16, lines 16-17); a processing unit preprogrammed with a time for application of the light signal to the dystrophic muscle or muscle group (claim 16, lines 18-20); and a power source (claim 16, line 21).
Therefore, claim 16 of the instant application is not patentably distinct over claim 17 of the ‘811 application.

Regarding claim 18 of the instant application, claim 18 of ‘811 discloses:
The light source device of claim 16, wherein the first light source comprises a super-pulsed infrared laser source (claim 18, lines 1-2), the second light source comprises at 
Therefore, claim 18 of the instant application is not patentably distinct over claim 18 of the ‘811 application.

Regarding claim 19 of the instant application, claim 19 of ‘811 discloses:
The light source device of claim 18, wherein the at least two red light sources comprise red light emitting diodes (claim 19, lines 1-2) and the at least two infrared light sources comprise infrared light emitting diodes (claim 19, lines 3-4).
Therefore, claim 19 of the instant application is not patentably distinct over claim 19 of the ‘811 application.

Regarding claim 20 of the instant application, claim 20 of ‘811 discloses:
The light source device of claim 16, further comprising a securing mechanism to removably secure the light source device to the area of the subject's skin (claim 20, lines 1-3).
Therefore, claim 20 of the instant application is not patentably distinct over claim 20 of the ‘811 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-2, 4, 8-14, 16, and 18-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  In the Non-Final Rejection, filed 12/07/2021, previous claims 7 and 17 were indicated to include allowable subject matter and would be considered allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.  In the claim amendments filed 01/20/2022, the Applicant completed the action of incorporating the previously-noted allowable subject matter and limitations of intervening claims into instant independent claims 1 and 16.  Therefore, claims 1-2, 4, 8-14, and 18-20 now all contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
*Note: 35 U.S.C 112(b) claim rejections and non-statutory double patenting rejections must be overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792